DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, 17-24 and 26 are pending and under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/AU2018/050367, filed on 04/20/2018; which claims priority from Australia Patent application AU2017901444, filed on 04/20/2017; AU2018905102, filed on 12/20/2017; AU2018900788, filed on 03/09/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the active ingredient" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 4-6, 8-12, 17-18, 20-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mulet et al. (WO2014179845).
The limitation of claims 1, 4-6, 20, 22-24,  is met by  Mulet et al. disclosing a method of method treating hyperlipidaemia by sublingual or buccal administration (mucosa) of a composition in the form of tablet comprising a niacin, statin and glycerol monooelate (HLB 3.8) (upon contact with a hydrophilic solvent forms self-assembled cubic or hexagonal structure (page 42-43, claims 1-22). Since this composition also reduces cholesterol synthesis (page 31, 4th paragraph), this method lowers blood cholesterol level.
The limitation of claim 8 and 21 is met by Mulet et al. disclosing statin such as atorvastatin at 0.5-30mg/day (page 15, 2nd paragraph).
The limitation of claim 12 is met Mulet et al. disclosing oral disintegrating tablet (page 7, 1st paragraph).
The limitation of claim 18 is met by Mulet et al. disclosing 5-15% Myverol (amphiphiic compound) and 1-10% of statin as second active (page 16, line 1-5; page 17, line 1-5)
	Regarding claims 9-11 and 17,  although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 17-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mulet et al. (WO2014179845).
In arguendo that Mulet et al. does not anticipate claims 1, 4-6, 8-12, 17-18, 20-24, they are still obvious in the following discussion.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mulet et al. teaching has already been discussed in the above 102 rejection and is incorporated herein by reference. Furthermore, Mulet et al. teaches self-assembled structure prolongs the release of niacin (claim 14-17). Mulet et al. teaches statin proves to lower cholesterol (page 14, 2nd paragraph). Mulet et al. teaches it is well known that both niacin and statin reduce cholesterol (page 1)

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mulet et al. is that Mulet et al. does not teach all ingredients in one embodiment.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

Regarding claims 1, 4-6, 20, 22-24,  is met by  Mulet et al. teaches a method of method treating hyperlipidaemia by sublingual or buccal administration (mucosa) of a composition in the form of tablet comprising a niacin, statin and glycerol monooelate (HLB 3.8) (upon contact with a hydrophilic solvent forms self-assembled cubic or hexagonal structure. Since this composition also reduces cholesterol synthesis, this method lowers blood cholesterol level.
Regarding claim 2, since Mulet et al. teaches self-assembled structure prolongs the release of niacin, the self-assembled structure prolongs the release of second active statin.
Regarding claim 7, it is within one of ordinary skill in the art to prescribe a cholesterol reducing composition for people has higher cholesterol. Thus, it is obvious to identify a subject in need of blood cholesterol lowering.
Regarding claims 8, 21 and 26, Mulet et al. taeches  statin such as atorvastatin at 0.5-30mg/day (page 15, 2nd paragraph).
Regarding claim 12, Mulet et al. teaches oral disintegrating tablet (page 7, 1st paragraph).
Regarding claim 18-19, Mulet et al. disclosing 5-15% Myverol (amphiphiic compound) and 1-10% of statin as second active (page 16, line 1-5; page 17, line 1-5). When both Myverol (amphiphiic compound) and statin are 10%, the ratio is 1:1.
	Regarding claims 9-11 and 17,  although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, 17-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10105358 in view of Mulet et al. (WO2014179845). Both applicant’s claimed invention and reference patent direct towards a method of lowering cholesterol comprising administration sublingual of a composition comprising a statin and amphiphilic compound, in view of Mulet et al. teaching amount of statin and amphiphilic compound as discussed in the above 103 rejections, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.